EXHIBIT 4.2 Promissory Note Commonwealth Wholesale Corporation (Herein after referred to as the "Lender) & ADRENALINA INC. Tax Id # 20-8837626 (Herein after referred to as the "Borrower") 1. Promise to Pay In Return for value received on 08/07/2013, the Borrower promises to pay to the Lender, the total amount of TWO HUNDRED THIRTY Thousand Dollars ($230,000.00) USD. The payment will be delivered at: Bank Name: Fifth Third Bank ABA: 042000314 Account name: Commonwealth Wholesale Corp Account #: 7432168925 or such other address as may later be agreed upon by the parties. Repayment The amount owed under this Promissory Note will be repaid under the following schedule: -$100,000.00 to be paid within 14 days. -$130,000.00 to be paid within 180 days. 3.
